—Mercure, J.
Appeals (1) from an order of the Family Court of Otsego County (Coccoma, J.), entered December 23, 1996, which denied respondent’s application, in a proceeding pursuant to Family Court Act article 6, for modification of prior orders of custody and visitation, and (2) from an order of said court, entered February 14, 1997, which, inter alia, denied respondent’s motion to resettle the previous orders.
A March 1993 order of Family Court granted respondent sole custody of the parties’ minor child and delineated petitioner’s visitation rights. Due to the parties’ apparent intransigence, Family Court was required to issue five additional orders be*600tween November 1993 and September 1994 modifying the terms and conditions of visitation. Then, in August 1996, respondent made a further application to modify the six prior orders so as to incorporate all operative provisions into a “whole new order”. In our view, Family Court acted well within its discretion in refusing to grant respondent this novel relief and in denying her subsequent motion for resettlement.
Cardona, P. J., White, Peters and Spain, JJ., concur. Ordered that the orders are affirmed, without costs.